By the Court, Johnson, J.
The only ground on which the injunction in this case can be retained is, that the wall when erected will constitute in itself a public nuisance, or that it will materially contribute to the' maintenance and support of an existing public nuisance. Upon no other .ground can the defendant be prevented from doing that which is obviously necessary and ■ proper for the. security and protection of his property by way of new repairs.
*95This property has been used and occupied by the defendant and those under whom he claims, and to the same extent, under a title and claim of right as against all the world'— individuals and the public—for a period of about forty years, and he can not now be disturbed or subjected to restraint in the exercise of any of the rights pertaining to such property, except upon the ground that it is a public nuisance.
If it is such a nuisance, no period of use and occupancy, however extended and uninterrupted, and tinder whatever claim of right, will protect it from abatement by the public authorities, or the preventive remedy by injunction to restrain its perpetuation by additions and repairs. This is not denied or controverted by the defendant's counsel, but is fully admitted. But the fact that the wall in question will constitute such nuisance when erected, or that the building of which the wall is to form a part will, when such wall is completed, according to the plan adopted and attempted to be carried out, constitute such a nuisance, is most strenuously controverted and denied. This fact the plaintiff must establish affirmatively, with clearness and reasonable' certainty, or it is not entitled to this species of extraordinary relief. It is not enough to make out a doubtful or possible case of danger; but the danger apprehended must appear to be imminent, and in the natural course of events clearly impending, and the mischief in its nature and character irreparable.
If it shall appear upon examination of the pleadings and proofs before the court, with reasonable clearness and certainty, that this wall and the building, of which it is to form a part, occupies or- is designed to occupy any portion of the bed of the river and will naturally and necessarily obstruct the natural flow of the water in the channel, and in this way contribute, in any considerable and appreciable degree, to the overflow of the river banks at this point, in periods of high water, it is most clearly a public nuisance, and the right to this species of remedy clear and unquestion*96able, A river like the Genesee, flowing through a populous city, subject to sudden and extraordinary additions to its average volume, should be allowed to pasa free from obstructions, and its natural channel should be guarded with extraordinary vigilance against encroachment, and the law should lend freely all its powers to prevent or remove every real encroachment when made or attempted. The mischiefs of an overflow, under such circumstances, are not easily measured and may justly be said to he irreparable.
Looking at all the facts and circumstances presented, and weighing the evidence carefully, my mind has come to the undoubting conclusion that the wall in question will, if suffered to be erected, obstruct the natural flow of the water toi such an extent as to contribute in a certain, sensible degree to the accumulation of the volume of water in the channel above, and consequently to the overflow of the banks whenever the water reaches the height necessary to such overflow. This, it appears to me, is plainly established by the proofs, which I do not intend here to review in detail, It is undoubtedly true that the plan of this wall is such that far less obstruction is to be apprehended than would be produced by building upon the old foundation, and perhaps quite the least, possible, that would result from any wall which could be placed there as a substantial support to the defendant’s building. But that it would form a material, sensible obstruction can not, I think, reasonably be doubted. And this, as it seems to me, must be so necessarily, even though the diagonal wall would only operate to' deflect the current from its direct course, and not otherwise arrest it, as is claimed, and as a portion of the proofs tend to show.
But the defendant claims that' even if this building, or this wall necessarily to be constructed for the support of such building, might, if standing alone and without any of its present or former surroundings, be regarded as a public nuisance, the plaintiff should not be allowed, in view of its own former conduct and practice, to allege it to be so, or to *97proceed against it as such. ' It appears clearly that when the . defendant’s building was erected upon the present site, and until the construction of the new bridge within three or four years last past, the east abutment of the bridge, erected and maintained by the plaintiff, projected into the river several feet beyond the western wall of such building. The defend» ant, therefore, alleges that if his building is now a public nui» sanee, it has become such only by the act of the plaintiff in. removing the abutment of the old bridge, and constructing the eastern abutment of the new bridge so much farther east as to bring the building within the natural current of the river, and that the plaintiff can not predicate a complaint of wrong against the defendant upon the necessary consequences of its own acts. It may be that had the plaintiff sought this, or a similar remedy, while the old abutment remained, it would have been denied upon the principle acted upon in City of Rochester v. Curtiss, (Clarke, 336.) In such a case it would be obvious that the defendant’s structure offered no impediment whatever to the flow of the water in the channel, but that the real and only obstruction was the plaintiff’s solid .abutment of stone immediately above.
Upon the facts thus stated, the abutment, while it remained there, was clearly a public nuisance. But that is now out of the way and can no longer serve as a shield even against danger from floods to the defendant’s structure. It has been lawfully and very properly removed by the voluntary act of the plaintiff. How does that help the defendant, or make his structure now any thing different from what it would have been had no such abutment ever been placed or main-, tained there ? I confess I am unable to discover upon what principle such a result would be produced. The facts would not create an estoppel, clearly, as against an individual, much less, I think, against the public or the plaintiff. The most that can legitimately be said in the way of defense, in such a case, is that the defendant was encouraged by the plaintiff’s wrongful act to do the lesser wrong complained of. This *98certainly creates no estoppel, and I am unable to see how it operates as a defense or a. shield in any respect.
[Monroe General Term,
June 4, 1866.
It is also claimed that the plaintiff having allowed other persons to extend the piers of the bridge down the stream, for the purpose of erecting buildings thereon, and thus filled up the channel of the river to a far greater extent than would be done by the defendant’s wall and building, should not be allowed to enjoin the defendant. But this presents a question fif partiality in proceedings amongst several wrongdoers, and the propriety of proceeding against one and not another, or against all the others, rather than a question of legal right. The law does not excuse any one wrong, when discovered and established by evidence, merely because similar wrongs go without complaint or punishment.
On the whole, therefore, I am of the opinion that the motion should be denied and the injunction retained until the final hearing and determination of the cause upon the merits, '
The costs of appeal, $10, to abide the event.
Welles, li. Darwin Smith and Johnson, Justices.]